             Case 3:20-cr-01835-DEB Document 20 Filed 07/28/20 PageID.26 Page 1 of 1
AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COUR
                                               SOUTHERN DISTRICT OF CALIFORNIA                               JUL 2 8 2020

                     United States of America
                                     V.


                     Santos Arellanes Noyola                                     Case Number: 20-cr-1835-DEB

                                                                                Joanna J. Martin
                                                                                Defendan, 's A 1/orney

REGISTRATION NO. 21492359

THE DEFENDANT:
 IZI pleaded guilty to count(s) ----------------------------
                                1 of Information
 □    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                       Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                             1


 □    The defendant has been found not guilty on count(s)                 -------------------
 □    Count(s) ------------------ dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 6 Months


 IZI Assessment: $10 WAIVED           IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         7/28/2020
                                                                         Date of Imposition of Sentence



                                                                         DANIEL E. BUTCHER
                                                                         UNITED ST ATES MAGISTRATE JUDGE

                                                                                                                 «Case No »
